 
EXHIBIT 10.4
 



TALEO CORPORATION
2009 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT


 
Grant # ________


NOTICE OF GRANT


Grantee Name:  [NAME]
 
Grantee Address:  [ADDRESS]
 
Taleo Corporation (the “Company”) hereby awards you  (the “Grantee”), [NUMBER OF
SHARES GRANTED] shares of restricted Common Stock of the Company (the
“Restricted Stock”) under the Company’s 2009 Equity Incentive Plan (the
“Plan”).  The date of this Restricted Stock Agreement (the “Agreement”) is
[GRANT DATE] (the “Grant Date”).  Subject to the provisions of Appendix A
(attached hereto), the principal features of this grant are as follows:
 
Total Number of Shares of Restricted Stock:  ______________
 


 
Scheduled Vesting Dates:
Number of Shares:
[DATE] (the “Vesting Commencement Date”)
0
 
[1 year after the Vesting Commencement Date;]*
[1/4th of the Shares of Restricted Stock covered by this Agreement]
 
[thereafter, as to one-sixteenth (1/16th) of the Shares of Restricted Stock
covered by this Agreement on each quarterly anniversary of the Vesting
Commencement Date]*
[1/16th of the Shares of Restricted Stock covered by this Agreement]



 
*Except as otherwise provided in Appendix A [TO BE INCLUDED UNLESS THE
COMPENSATION COMMITTEE DETERMINES OTHERWISE: or in an employment or other
agreement entered into on or prior to the date of grant between the Company and
Grantee as referenced in Paragraph 3 of Appendix A], Grantee will not vest in
the Restricted Stock unless he or she is a Service Provider through the
applicable vesting date(s).
 
Grantee and the Company agree that this Award of Restricted Stock is granted
under and governed by the terms and conditions of the Plan and this Agreement,
including this Notice of Grant and the Terms and Conditions of Restricted Stock
Agreement, attached hereto as Appendix A, all of which are made a part of this
document.    For example, important additional information on vesting and
forfeiture of the Shares covered by this grant is contained in Paragraphs 3
through 5 of Appendix A.  PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH
CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT. Grantee has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of the Plan and Agreement.  Grantee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Agreement.  Grantee
further agrees to notify the Company upon any change in the residence address
indicated above.
 
 
Grantee acknowledges and agrees that by clicking the [“ACCEPT”]OR[“ACKNOWLEDGE”]
button on the E*TRADE on-line grant agreement response page, it will act as
Grantee’s electronic signature to this Agreement and will constitute Grantee’s
acknowledgement of and agreement with all of the terms and conditions of the
Shares of

 
 

--------------------------------------------------------------------------------

 

 
Restricted Stock, as set forth in this Agreement and the Plan.  Grantee may, if
he or she prefers, sign, date and return to the Company a paper copy of this
Agreement.


 
 
TALEO CORPORATION
 
By: ______________________________                                                     
Title:   ___________________________


 
 

--------------------------------------------------------------------------------

 



 
APPENDIX A
 
TERMS AND CONDITIONS OF RESTRICTED STOCK AGREEMENT
 


1. Award.  The Company hereby awards to the Grantee, as a separate incentive in
connection with his or her service and not in lieu of any salary or other
compensation for his or her services, the number of Shares of Restricted Stock
indicated on the first page of this Agreement, subject to all of the terms and
conditions in this Agreement and the Plan.  By accepting this Award of
Restricted Stock, the par value of $0.00001 for each Share of Restricted Stock
will be deemed paid by the Grantee by past services rendered, and will be
subject to the appropriate tax withholdings.
 
2.           Shares Held in Escrow.
 
(a)           All Shares of Restricted Stock will, upon execution of this
Agreement, be issued in the name of the Grantee and delivered and deposited with
an Escrow Agent designated by the Company (the “Escrow Agent”).  The Shares of
Restricted Stock will be held by the Escrow Agent, and shall not be sold,
transferred or otherwise disposed of, and shall not be pledged or otherwise
hypothecated, until such time as the Shares of Restricted Stock vest in the
manner set forth in Paragraphs 3 or 4 or the date Grantee ceases to be a Service
Provider.  The certificate or certificates representing such Shares shall not be
delivered by the Escrow Agent to the Grantee unless and until the Shares have
vested and all other terms and conditions in this Agreement have been satisfied.
 
(b)           The Escrow Agent will not be liable for any act it may do or omit
to do with respect to holding the Shares of Restricted Stock in escrow while
acting in good faith and in the exercise of its judgment.
 
(c)           Upon Grantee’s termination as a Service Provider for any reason,
the Escrow Agent, upon receipt of written notice of such termination, will take
all steps necessary to accomplish the transfer of the unvested Shares of
Restricted Stock to the Company.  Grantee hereby appoints the Escrow Agent with
full power of substitution, as Grantee’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of Grantee to take any
action and execute all documents and instruments, including, without limitation,
stock powers which may be necessary to transfer the certificate or certificates
evidencing such unvested Shares of Restricted Stock to the Company upon such
termination.
 
(d)           The Escrow Agent will take all steps necessary to accomplish the
transfer of Shares of Restricted Stock to Grantee after they vest following
Grantee’s request that the Escrow Agent do so.
 
(e)           Subject to the terms hereof, Grantee will have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon.
 
(f)           In the event that as a result of any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares, the Shares of Restricted Stock
will be increased, reduced or otherwise changed, and by virtue of any such
change Grantee will in his or her capacity as owner of unvested Shares of
Restricted Stock be entitled to new or additional or different shares of stock,
cash or securities (other than rights or warrants to purchase securities); such
new or additional or different shares, cash or securities will thereupon be
considered to be unvested Shares of Restricted Stock and will be subject to all
of the conditions and restrictions which were applicable to the unvested Shares
of Restricted Stock pursuant to this Agreement.  If Grantee receives rights or
warrants with respect to any unvested Shares of Restricted Stock, such rights or
warrants may be held or exercised by Grantee, provided that until such exercise
any such rights or warrants and after such exercise any shares or other
securities acquired by the exercise of such rights or warrants will be
considered to be unvested Shares of Restricted Stock and will be subject to all
of the conditions and restrictions which were applicable to the unvested Shares
of Restricted Stock pursuant to this Agreement.  The Administrator in its
absolute discretion at any time may accelerate

 
 

--------------------------------------------------------------------------------

 

 
the vesting of all or any portion of such new or additional shares of stock,
cash or securities, rights or warrants to purchase securities or shares or other
securities acquired by the exercise of such rights or warrants.
 
(g)           The Company may determine to issue the Shares in book entry form
and/or may instruct the transfer agent for its Common Stock to place a legend on
the certificates representing the Restricted Stock or otherwise note its records
as to the restrictions on transfer set forth in this Agreement.
 
3.           Vesting Schedule/Period of Restriction.  Subject to Paragraphs 4
and 5 of this Agreement, the Shares of Restricted Stock awarded by this
Agreement shall vest in accordance with the vesting provisions set forth in the
Notice of Grant [TO BE INCLUDED UNLESS COMPENSATION COMMITTEE DETERMINES
OTHERWISE AND MODIFIED AS NEEDED TO CONFORM TO THE APPLICABLE VESTING
ACCELERATION PROVISIONS: which shall be deemed to include any acceleration of
vesting provisions included in Grantee’s written employment or other written
agreement with the Company entered into on or prior to the Date of Grant that
applies to restricted stock (each of which such provision is incorporated by
reference herein)], subject to Section 15 of the Plan.  Shares of Restricted
Stock shall not vest in the Grantee in accordance with any of the provisions of
this Agreement unless the Grantee shall have remained a Service Provider from
the Vesting Commencement Date through the applicable vesting date.
 
4.           Administrator Discretion.  The Administrator, in its discretion,
may accelerate the vesting of the balance, or some lesser portion of the
balance, of the unvested Shares of Restricted Stock at any time, subject to the
terms of the Plan.  If so accelerated, such Shares will be considered as having
vested as of the date specified by the Administrator.
 
5.           Forfeiture.  Notwithstanding any contrary provision of this
Agreement, the balance of the Shares of Restricted Stock that have not vested at
the time the Grantee ceases to be a Service Provider will be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company.  The Grantee shall not be entitled to a refund of any of the price paid
for the Shares of Restricted Stock forfeited to the Company pursuant to this
Paragraph 5.  The Grantee hereby appoints the Escrow Agent with full power of
substitution, as the Grantee’s true and lawful attorney-in-fact with irrevocable
power and authority in the name and on behalf of the Grantee to take any action
and execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
evidencing such unvested Shares to the Company upon such cessation of the
Service Provider relationship.
 
6.           Death of Grantee.  Any distribution or delivery to be made to the
Grantee under this Agreement will, if the Grantee is then deceased, be made to
the administrator or executor of the Grantee’s estate.  Any such administrator
or executor must furnish the Company with (a) written notice of his or her
status as transferee, (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer, and (c) written acceptance of the terms and conditions of this
Award as set forth in this Agreement.
 
7.           Withholding of Taxes.  Until and unless the Administrator
determines otherwise, the Company (or the employing Parent or Subsidiary) will
withhold a portion of the Shares of Restricted Stock that have an aggregate
market value sufficient to pay the minimum federal, state, local and foreign
income, employment and any other applicable taxes required to withheld by the
Company (or the employing Parent or Subsidiary) with respect to the Shares.  No
fractional Shares will be withheld or issued pursuant to the grant of the
Restricted Stock Award and the issuance of Shares thereunder; unless determined
otherwise by the Company, any additional withholding necessary for this reason
will be done by the Company through the Grantee’s paycheck or through direct
payment by the Grantee to the Company in the form of cash, check or other cash
equivalent.  The Company (or the employing Parent or Subsidiary) may instead,
after consultation with the Company’s Compliance Officer (as defined in the
Company’s Insider Trading Policy), in its discretion and subject to such
procedures as it may specify from time to time, require Grantee to satisfy such
tax withholding obligation, in whole or in part (without limitation) by
(a) paying cash or remitting a check or providing other cash equivalent,
(b) withholding an amount necessary to pay the applicable taxes from the
Grantee’s paycheck, (c)  having the Company withhold otherwise deliverable
Shares having a Fair Market Value equal to the minimum amount required to be
withheld, (d) delivering to the Company already vested and owned Shares having a
Fair Market Value equal to the amount required to be withheld, (e) selling a
sufficient number of such Shares otherwise to be released from escrow to Grantee
through such means as the Company may determine in its sole discretion (whether
through a broker or

 
 

--------------------------------------------------------------------------------

 

 
otherwise) equal to the amount required to be withheld, or (f) a combination
thereof.  No Restricted Stock will be released from escrow to the Grantee (or
his or her estate) unless and until satisfactory arrangements (as determined by
the Administrator) have been made by the Grantee with respect to the payment of
any income and other taxes which the Company determines must be withheld or
collected with respect to such Shares.  If Grantee fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Shares otherwise are scheduled to vest
pursuant to this Agreement and be released from the escrow pursuant to Section
2(d), Grantee will permanently forfeit such Shares and any right to receive such
Shares thereunder from escrow and the Shares will be returned to the Company at
no cost to the Company. In addition and to the maximum extent permitted by law,
the Company (or the employing Parent or Subsidiary) has the right to retain
without notice from salary or other amounts payable to the Grantee, cash having
a sufficient value to satisfy any tax withholding obligations that cannot be
satisfied through the withholding of otherwise deliverable Shares. By accepting
this Award, the Grantee expressly consents to the withholding or sale of Shares
and to any cash or Share withholding as provided for in this Paragraph 7.  All
income and other taxes related to the Restricted Stock Award and any Shares
delivered in payment thereof are the sole responsibility of the Grantee.
 
8.           Rights as Stockholder.  Neither the Grantee nor any person claiming
under or through the Grantee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) have been issued, recorded on the records of the Company or its transfer
agents or registrars, and delivered to the Grantee or the Escrow Agent
(including through electronic delivery to a brokerage account).  After such
issuance, recordation and delivery, the Grantee will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
 
9.           No Effect on Employment or Service.  The Grantee’s employment or
service with the Company and any Parent or Subsidiary is on an at-will basis
only, subject to the provisions of Applicable Law.  Accordingly, subject to any
written, express employment contract with the Grantee, nothing in this Agreement
or the Plan shall confer upon the Grantee any right to continue to be employed
by or in service to the Company or any Parent or Subsidiary or shall interfere
with or restrict in any way the rights of the Company or the employing Parent or
Subsidiary, which are hereby expressly reserved, to terminate the employment or
service of the Grantee at any time for any reason whatsoever, with or without
good cause.  Such reservation of rights can be modified only in an express
written contract executed by a duly authorized officer of the Company or the
Parent or Subsidiary employing the Grantee.
 
10.           Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company, in care of its
Secretary, at Taleo Corporation, 4140 Dublin Boulevard, Suite 400, Dublin,
California 94568, or at such other address as the Company may hereafter
designate in writing.
 
11.           Grant is Not Transferable.  Except to the limited extent provided
in Paragraph 6 above, the unvested Shares subject to this grant and the rights
and privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process.  Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
unvested Shares subject to this grant, or any right or privilege conferred
hereby, or upon any attempted sale under any execution, attachment or similar
process, this grant and the rights and privileges conferred hereby immediately
will become null and void.
 
12.           Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.
 
13.           Additional Conditions to Issuance of Certificates for Shares and
Release from Escrow.  The Company shall not be required to issue any certificate
or certificates for Shares hereunder or release such Shares from the escrow
established pursuant to Paragraph 2 prior to fulfillment of all the following
conditions:  (a) the admission of such Shares to listing on all stock exchanges
on which such class of stock is then listed; (b) the completion of any
registration or other qualification of such Shares under any state or federal
law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body, which the Administrator
shall, in its absolute discretion, deem necessary or advisable; (c) the
obtaining of any approval or other clearance from any state or federal

 
 

--------------------------------------------------------------------------------

 

 
governmental agency, which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the date of grant of the Restricted Stock as the
Administrator may establish from time to time for reasons of administrative
convenience.  The Administrator shall, in its absolute discretion, determine
when such conditions have been fulfilled.
 
14.           Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Agreement will have the meaning set forth in the Plan.
 
15.           Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares of Restricted Stock have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon the Grantee, the
Company and all other interested persons.  No person acting as or on behalf of
the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
 
16.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to the Shares of Restricted Stock
awarded under the Plan or future Restricted Stock that may be awarded under the
Plan by electronic means or request Grantee’s consent to participate in the Plan
by electronic means.  Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
 
17.           Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
 
18.           Agreement Severable.  In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.
 
19.           Entire Agreement.  This Agreement, together with any written
agreement between Grantee and the Company that has been incorporated by
reference herein by Section 3 of this Agreement (whether entered into prior to
or contemporaneously with this Agreement), constitutes the entire understanding
of the parties on the subjects covered.  The Grantee expressly warrants that he
or she is not executing this Agreement in reliance on any promises,
representations, or inducements other than those contained herein.
 
20.           Modifications to the Agreement.  Modifications to this Agreement
or the Plan can be made only in an express written contract executed by a duly
authorized officer of the Company.  Notwithstanding anything to the contrary in
the Plan or this Agreement, the Company reserves the right to revise this
Agreement as it deems necessary or advisable, in its sole discretion and without
the consent of the Grantee, to comply with Code Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Code Section
409A in connection to this Award of Restricted Stock.
 
21.           Amendment, Suspension or Termination of the Plan.  By accepting
this Award, the Grantee expressly warrants that he or she has received a
Restricted Stock Award under the Plan, and has received, read and understood a
description of the Plan.  The Grantee understands that the Plan is discretionary
in nature and may be modified, suspended or terminated by the Company at any
time.

 
 

--------------------------------------------------------------------------------

 

 
22.           Notice of Governing Law.  This Agreement will be governed by the
laws of the State of California, without giving effect to the conflict of law
principles thereof.  For purposes of litigating any dispute that arises under
this Award of Restricted Stock or this Agreement, the parties hereby submit to
and consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of Alameda County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, where this Award of Restricted Stock is made and/or to be
performed.
 
23.           Labor Law.  By accepting this Restricted Stock Award, the Grantee
acknowledges that: (a) the grant of this Award is a one-time benefit which does
not create any contractual or other right to receive future grants of Restricted
Stock, or benefits in lieu of Restricted Stock; (b) all determinations with
respect to any future grants, including, but not limited to, the times when the
Restricted Stock shall be granted, the number of Shares of Restricted Stock
subject to each Award and the time or times when the Restricted Stock shall
vest, will be at the sole discretion of the Company; (c) the Grantee’s
participation in the Plan is voluntary; (d) the value of these Shares of
Restricted Stock is an extraordinary item of compensation which is outside the
scope of the Grantee’s employment contract, if any; (e) this award of Restricted
Stock is not part of the Grantee’s normal or expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (f) the vesting of these Shares of Restricted Stock will cease upon
termination of employment for any reason except as may otherwise be explicitly
provided in the Plan or this Agreement; (g) the future value of the underlying
Shares is unknown and cannot be predicted with certainty; (h) these Shares of
Restricted Stock have been granted to the Grantee in the Grantee’s status as a
Service Provider of the Company or its Parent or one of its Subsidiaries; (i)
any claims resulting from this Restricted Stock Award shall be enforceable, if
at all, against the Company; and (j) there shall be no additional obligations
for any Parent or Subsidiary employing the Grantee as a result of these
Restricted Stock Awards.
 
24.           Disclosure of Grantee Information.  By accepting this Restricted
Stock Award, the Grantee consents to the collection, use and transfer of
personal data as described in this paragraph.  The Grantee understands that the
Company and its Parent and Subsidiaries hold certain personal information about
him or her, including his or her name, home address and telephone number, date
of birth, social security or identity number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all awards
of Restricted Stock or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in his or her favor, for
the purpose of managing and administering the Plan (“Data”).  The Grantee
further understands that the Company and/or its Parent and/or its Subsidiaries
will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of his or her participation in the
Plan, and that the Company and/or any of its Parent and/or Subsidiaries may each
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan.  The Grantee
understands that these recipients may be located in the European Economic Area,
or elsewhere, such as in the U.S. or Asia.  The Grantee authorizes the Company
to receive, possess, use, retain and transfer the Data in electronic or other
form, for the purposes of implementing, administering and managing his or her
participation in the Plan, including any requisite transfer to a broker or other
third party with whom he or she may elect to deposit any Shares of stock
acquired from this Award of Restricted Stock of such Data as may be required for
the administration of the Plan and/or the subsequent holding of Shares on his or
her behalf.  The Grantee understands that he or she may, at any time, view the
Data, require any necessary amendments to the Data or withdraw the consent
herein in writing by contacting the Human Resources department for the Company
and/or its applicable Parent or Subsidiary.
 
25.           Language.  If Grantee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.
 


o   0   o
 


 
